               Case 1:19-cv-00399-RP Document 1 Filed 04/09/19 Page 1 of 20



                          IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

 Kevin Johnson                                    §
                                                  §
                           Plaintiff,             §
                                                  §
 vs.                                              § Civil Action No: 1:19-cv-399
                                                  §
 3M Company and Aearo Technologies,               §
 LLC                                              §
                                                  §
                                                  §
                          Defendants              §


                            PLAINTIFF’S ORIGINAL COMPLAINT

   Plaintiff, Kevin Johnson states and alleges as follows:

                                          BACKGROUND


          1.      This is a product liability action related to a defective earplug manufactured and

sold by Defendants. Plaintiff is a Veteran of the United States Army who trained in Aberdeen

Maryland and deployed twice to Iraq, serving as a Chief Officer Four. Plaintiff was issued and used

Defendants' dual-ended Combat Arms™ earplugs – (Version 2 CAEv.2) while in training and/or

deployed on active military duty and, as a result of its defective condition, now suffers from

hearing loss and tinnitus. Defendants knew the earplugs were defective prior to placing them into the

stream of commerce in Texas because they falsified test results and misrepresented their

performance specifications to qualify for a multi-million dollar per-year contract with the United

States.
            Case 1:19-cv-00399-RP Document 1 Filed 04/09/19 Page 2 of 20



                                           PARTIES


       2.      Plaintiff Kevin Johnson is a resident of Coryell County, in the Western District

of Texas. Plaintiff was issued 3M Company’s dual-ended Combat Arms™ earplugs – (Version

2 CAEv.2). Before enlisting in the U.S. Army, Plaintiff had no signs or symptoms of hearing

loss or tinnitus. While serving, Plaintiff was never instructed to fold back the third flange on

the opposite side of the use end of the Combat Arms™ earplug. Plaintiff was subsequently

diagnosed with tinnitus.

       3.      Defendant 3M is a Delaware corporation with a principal place of business in St.

Paul, Minnesota and operations in Austin, Texas. Among other things, Defendant is in the

business of designing, manufacturing, marketing and selling worker safety products,

including hearing protection. Defendant 3M can be served with process by serving its

registered agent with service of process in Texas, Corporation Service Company d/b/a CSC-

Lawyers Inco, 211 E. 7th Street, Suite 620, Austin, TX 78701.

       4.      Defendant Aearo Technologies LLC is a limited liability company formed in

Delaware with its principal place of business in Minnesota. Defendant Aearo Technologies

LLC can be served with process by serving its registered agent for service of process in Texas,

Corporation Service Company d/b/a CSC-Lawyers Inco, 211 E. 7th Street, Suite 620, Austin,

TX 78701.

                       NOTICE OF TAG-ALONG JURISDICTION

       5.      This is a potential tag-along action and, in accordance with 28 U.S.C. 1407, may

be transferred by the Joint Panel in Multi-District Litigation (“JPML”), MDL No. 2885 – IN RE:




                                               2
             Case 1:19-cv-00399-RP Document 1 Filed 04/09/19 Page 3 of 20



3M COMBAT ARMS™ EARPLUG PRODUCTS LIABILITY LITIGATION, pending before

the JPML.

                                        JURISDICTION

        6.      This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332

because complete diversity of citizenship exists between the parties and the amount in controversy

exceeds $75,000.

        7.      Plaintiff is a resident of Coryell County. Texas has fifteen (15) active military

bases, six (6) of which that include Fort Hood, the most populous military institution in the world,

and the combined Joint Base San Antonio (“JBSA”). The family of Joint Base military installations

in the United States Army’s Fort Sam Houston; and the United States Airforce Base, Lackland Air

Force Base, and Martindale Army Airfield. The JBSA includes the Brooke Army Medical Center

(“BAMC”) as part of Ft. Hood. BAMC is the Army’s premiere medical institution, the Department

of Defense’s largest facility, and the only Level 1 Trauma Center. The highest and second-highest

combined economic output of all Texas bases, are in the Western District of Texas, and Texas has

twenty-nine (29) active Veteran’s Administration Hospitals in the Western District of Texas.

Importantly, there are more veterans residing in Texas than any other State in the country who are

either Gulf War era post-911 Veterans, or pre-911 Veterans. Thus, Texas Veterans can be expected

to be the most exposed, by number, to the dual-ended Combat Arms™ earplugs at issue in this

case.

        8.      Defendant 3M Company is organized under the laws of Delaware and has a

principal place of business in St. Paul, Minnesota.




                                                 3
            Case 1:19-cv-00399-RP Document 1 Filed 04/09/19 Page 4 of 20



       9.      Defendant 3M Company also maintains a principal Global Marketing, Supply

Chain and Research and Development Division (hereinafter, “3M Texas”) in Austin, Texas.

Defendant 3M Company has maintained corporate operations in the Western District of Texas

since 1982, including 120 employees at a 220,000 square-foot manufacturing facility in Austin,

Texas, and more than 800 employees at its 330,000 square-foot white-collar facility that houses

3M Texas.

       10.     3M Company also operates multiple Industrial Safety Market Centers in Texas in

at least Dallas, Houston and Austin, Texas that are responsible for outreach and distribution of

personal protective equipment, including hearing conservation products, such as the dual-ended

Combat Arms™ earplugs at issue herein, to the military.

       11.     3M Texas is and was responsible at least for managing the marketing of personal

protective equipment, including hearing conservation products, to military, law enforcement,

construction, automotive, and other sectors. 3M Texas is and was responsible for the on-boarding

and management of Hearing Sales Specialists and for achieving forecasted sales goals for 3M

Company’s hearing conservation products and conducting training where appropriate. 3M Texas

marketing was and is responsible for at least a multi-State Region that included Texas, Louisiana,

New Mexico, and Oklahoma.

       12.     Defendant 3M Company and 3M Texas designed, manufactured, marketed and/or

sold or otherwise placed dual-ended Combat Arms™ earplugs into the stream of commerce,

including transactions with, marketing, and distribution to United States Military bases and

servicemembers located throughout Texas and specifically in the Western District of Texas.

Defendant knew at all times during the design manufacture, marketing, sale and training relating




                                                4
           Case 1:19-cv-00399-RP Document 1 Filed 04/09/19 Page 5 of 20



to the dual-ended Combat Arms™ earplugs that the products in question would travel among and

through each and every state, including Texas, and Defendants should have reasonably anticipated

the need to answer suit arising out of the manufacture, design, and sale of these dual-ended Combat

Arms™ earplugs in Texas generally and the Western District of Texas specifically.

                                             VENUE

         13.   Venue is proper in the Western District of Texas, Austin Division, because it is the

judicial district in which a substantial part of the events or omissions giving rise to the claim

occurred. 3M Company’s and 3M Texas’ contacts with the Western District related to and are the

cause of Plaintiff’s injuries. Moreover, 3M Company’s and 3M Texas’ actions and contacts in the

Western District of Texas have been the most significant contacts in the State of Texas 28 U.S.C.

§ 1391(b)(2), (b)(3) and (d).

                                FACTUAL ALLEGATIONS


         14.   Plaintiff, Kevin Johnson is an Army veteran and resident of the Western District of

Texas.

         15.   Plaintiff was issued dual-ended Combat Arms™ earplugs, designed, manufactured,

marketed and sold by Defendant 3M Company. As a result of using these defective earplugs during

combat and training, Mr. Johnson continues to suffer daily from tinnitus.

         16.   In July 2018, Defendant 3M agreed to pay $9.1 million to resolve allegations that it

supplied the United States with defective dual-ended Combat Arms™ earplugs. See United States of

America ex rel. Moldex-Metric, Inc. v. 3M Company; In the United States District Court for the

District of South Carolina, Columbia Division; Case No. 3:16-1533-MBS. In that case, the United

States alleged that 3M, and its predecessor, Aearo Technologies, Inc., knew the dual-ended Combat



                                                5
           Case 1:19-cv-00399-RP Document 1 Filed 04/09/19 Page 6 of 20



Arms™ earplugs were too short for proper insertion into users’ ears and that the earplugs could

loosen imperceptibly and therefore did not perform well for certain individuals. The United States

further alleged that 3M did not disclose this design defect to the military. The petition in that case is

incorporated by reference herein.

        17.     Defendant 3M’s dual-ended Combat Arms™ earplugs, which are non-linear, or

selective attenuation, earplugs, were designed to provide soldiers with a single set of earplugs that

offer them two options for hearing attenuation depending upon how the plugs are worn. If worn in

the “closed” or “blocked” position, the earplugs are supposed to block sound like traditional

earplugs. If worn in the “open” or “unblocked” position, the earplugs are supposed to block, or at

least significantly reduce, loud impulse sounds of battlefield explosions, while still allowing the

wearer to hear quieter noises such as commands spoken by fellow soldiers and approaching enemy

combatants. These earplugs were originally created by a company called Aero Technologies

(“Aearo”). 3M acquired Aearo in 2008 (and thus any liability associated with its past conduct) and

hired the employees at Aearo that developed and tested the defective earplugs. These 3M

employees were aware of the defects as early as 2000, several years before 3M/Aearo became the

exclusive provider of the earplugs to the military.

        18.     It was known or knowable to 3M/Aearo at the time it received the exclusive contract

to supply earplugs to the military, between 2003 and 2012, that these earplugs had dangerous defects

that could cause them to loosen in the wearer's ear, imperceptibly to the wearer and even trained

audiologists visually observing a wearer, thereby permitting damaging sounds to enter the ear canal

by traveling around the outside of the earplug while the user and/or audiologist incorrectly believes

that the earplug is working as intended. Because the stem of the dual-ended earplug is too short, it is




                                                   6
          Case 1:19-cv-00399-RP Document 1 Filed 04/09/19 Page 7 of 20



difficult to insert the plug deeply into some wearer's ear canals and obtain a proper fit. Specifically,

when the earplug is inserted into the ear according to standard fitting instructions, the basal edge of

the third flange of the non-inserted end of the earplug is prone to press against some wearers' ear

canals and fold back to its original shape, thereby loosening the seal in their ear canals. The defect

has the same effect when either end is inserted because the earplugs are symmetrical. In either

scenario, the effect is that the earplug may not maintain a tight seal in some wearers' ear canals such

that dangerous sounds can bypass the plug altogether thereby posing serious risk to the wearer's

hearing unbeknownst to him or her.

        19.     These dangerous design defects were known to Aearo in 2000 (and later 3M) when

it completed testing of the dual-ended Combat Arms™ earplugs.

        20.     Despite this knowledge, in 2003, Aearo submitted a bid in response to the military's

Request for Proposal to supply large quantities of these defective earplugs and entered into a

contract pursuant to which it became the exclusive supplier of earplugs to the military.

        21.     When Defendant Aearo/3M Company initially tested the dual-ended Combat Arms™

earplugs before becoming the exclusive supplier of military earplugs, the test subjects were instructed

to manipulate the earplugs due to the short stem so that it would achieve a satisfactory noise reduction

rating. However, these same instructions to manipulate the dual-ended Combat Arms™ earplugs in

this manner were not given to end users of the earplugs. Because of this, Plaintiff and other users of

the dual-ended Combat Arms™ earplugs only used the earplugs according to the instructions provided

by Defendant 3M Company, which did not instruct them to manipulate the earplugs to achieve a proper

fit. As a result of not being properly warned or instructed as to how to wear the dual-ended Combat

Arms™ earplugs, Plaintiff suffered damages.




                                                   7
           Case 1:19-cv-00399-RP Document 1 Filed 04/09/19 Page 8 of 20



        22.      Further, the dual-ended Combat Arms™ earplugs manufactured by Defendant 3M

Company deviated from the specifications promulgated by the U.S. Military, the American

National Standards Institute, and the Environmental Protection Agency in a manner that rendered

them unreasonably dangerous. Specifically, the U.S. Military’s request for proposal issued to

Defendant 3M Company requires that “[t]he ear plugs shall be free from all defects that detract

from their appearance or impair their serviceability.” The dual-ended Combat Arms™ earplugs, as

manufactured, deviated from this specification in that, when they left control of Defendant, the

dual-ended Combat Arms™ earplugs were difficult for users to insert the plug deeply into their ear

canals and obtain a proper fit. The defective manufacture of the dual-ended Combat Arms™

earplugs and their failure to conform with the required specifications directly and proximately

caused Plaintiff’s injuries.

                                TOLLING STATUTE OF LIMITATIONS

        23.      Under the Servicemembers Civil Relief Act, the period of Plaintiff's military

service may not be included in computing any statute of limitations applicable herein. See 50

U.S.C. § 3936.

        24.      The Fifth Circuit has held that, when the applicable statute of limitations is borrowed

from the state, that state’s tolling provisions are to be the “primary guide” for the courts. Piotrowski

v. City of Houston, 237 F.3d 567, n. 13 (5th Cir. 2001) (citing FDIC v. Dawson, 4 F.3d 1303, 1312

(5th Cir. 1993). Under Texas law, fraudulent concealment is an affirmative defense to an assertion

that the statute of limitations has run. Timberlake v. A.H. Robins Company, Inc., 727 F.2d 1363,

1366 (5th Cir. 1984).




                                                    8
           Case 1:19-cv-00399-RP Document 1 Filed 04/09/19 Page 9 of 20



        25.     Here, Plaintiff’s claims are based on Defendant 3M’s affirmative involvement in

manipulating test results and misrepresenting to the United States government and users of the

dual-ended Combat Arms™ earplugs, such as Plaintiff, of Defendant 3M’s defective design,

manufacture and marketing of the dual-ended Combat Arms™ earplugs. The nature of the defects

was such that they were imperceptible to wearers of the dual-ended Combat Arms™ earplugs,

such as Plaintiff, at the time of use.

        26.     Here, there is no evidence that Plaintiff knew or had reason to know of Defendant

3M’s affirmative conduct until July 2018, at the earliest, when the United States Department of

Justice released the terms of its settlement with 3M Company based on the same allegations of

manipulation of test results and misrepresentation of defects in the dual-ended Combat Arms™

earplugs as those allegations made the basis of this lawsuit.

        27.     Plaintiff neither knew nor had reason to know that Defendant 3M was engaging in

affirmative conduct whereby they manipulated test results and misrepresented to the United States

government the quality and performance of the dual-ended Combat Arms™ earplugs.

        28.     If the United States government neither knew nor had reason to know of Defendant

3M’s affirmative misconduct regarding its testing and the quality of the dual-ended Combat

Arms™ earplugs until first reported by a whistleblower, it goes without saying that Plaintiff

himself would not know or have reason to know of this information until it became public in July

2018.

        29.     Therefore, the statute of limitations on Plaintiff’s claims are tolled by

fraudulent concealment and equitable tolling. Accordingly, Plaintiff’s claims are timely.




                                                 9
            Case 1:19-cv-00399-RP Document 1 Filed 04/09/19 Page 10 of 20



B. EQUITABLE ESTOPPEL

       30.      Plaintiff incorporates by reference all preceding facts and allegations.

       31.      The Texas Supreme Court has held that, “[w]hen the defendant is under a duty to

make a disclosure but fraudulently conceals the existence of a cause of action from the one to

whom it belongs, the guilty party will be estopped from relying on the defense of limitations until

the right of action is, or in the exercise of reasonable diligence should be, discovered.” Nichols v.

Smith, 507 S.W.2d 518, 519 (Tex. 1974).

       32.      Here, Defendant 3M was under a duty to disclose the test results and any defects in

the design, manufacture and marketing of the dual-ended Combat Arms™ earplugs to the United

States government and to end users of the dual-ended Combat Arms™ earplugs. However, instead of

disclosing test results and defects in the dual-ended Combat Arms™ earplugs, Defendant 3M actively

manipulated the test results and misrepresented to the United States government and to end users the

quality and performance of the dual-ended Combat Arms™ earplugs.

       33.      Plaintiff, along with other servicemembers who were issued dual-ended Combat

Arms™ earplugs, relied on Defendant 3M to adequately test, manufacture, design and market the

dual-ended Combat Arms™ earplugs. Defendant 3M’s manipulation of test results and

misrepresentation to the United States government of the quality of dual-ended Combat Arms™

earplugs at issue acted to induce Plaintiff from exercising his rights.

       34.      Accordingly, Defendant 3M is equitably estopped from relying on the defense of

limitations until the time that Plaintiff’s right of action was, or in the exercise of reasonable

diligence                should                 have                been,                  discovered.




                                                 10
          Case 1:19-cv-00399-RP Document 1 Filed 04/09/19 Page 11 of 20



C. DISCOVERY RULE

        35.     Plaintiff incorporates by reference all preceding facts and allegations.

        36.     Under Texas law, an exception to the statute of limitations exists “in some

situations in which a claimant was unable to know of his injury at the time of actual accrual; the

exception is known as the ‘discovery rule.’” Timberlake v. A.H. Robins Company, Inc., 727 F.2d

1363, 1364 (5th Cir. 1984) (citing Robinson v. Weaver, 550 S.W.2d 18, 19 (Tex. 1977)).

        37.     Here, due to imperceptible defects in the dual-ended Combat Arms™ earplugs at

issue, and in reliance on Defendant 3M’s manipulation of test results and misrepresentations to

the United States government as to the quality and performance of the dual-ended Combat

Arms™ earplugs, Plaintiff was unable to know of his injury at the time of its actual accrual.

        38.     Accordingly, the discovery rule provides an exception to the statute of limitations

as to Plaintiff’s claims

                             CLAIMS AGAINST DEFENDANTS

A. PRODUCTS LIABILITY—DESIGN DEFECT

        39.     The dual-ended Combat Arms™ earplugs at issue were originally designed,

manufactured, and sold by Defendant 3M Company. At the time the dual-ended Combat Arms™

earplugs in question were sold, Defendant was in the business of designing, manufacturing, selling,

and/or otherwise placing dual-ended Combat Arms™ earplugs, such as the ones in question, in the

stream of commerce.

        40.     At the time the dual-ended Combat Arms™ earplugs in question were designed,

manufactured and sold by Defendant, they were defective in design and unreasonably dangerous.




                                                 11
          Case 1:19-cv-00399-RP Document 1 Filed 04/09/19 Page 12 of 20



The defective and unreasonably dangerous condition of the dual-ended Combat Arms™ earplugs

in question were a direct and proximate cause of the injuries to Plaintiff.

        41.     The dual-ended Combat Arms™ earplugs reached Plaintiff in the condition

expected and intended by Defendant.

        42.     Plaintiff used the dual-ended Combat Arms™ earplugs for their intended and

foreseeable purpose.

        43.     The defects regarding the dual-ended Combat Arms™ earplugs include but are not

limited to the stem of the dual-ended earplug being too short, so that it is difficult for users to insert

the plug deeply into their ear canals and obtain a proper fit.

        44.     Safer alternative designs existed other than the one used, which were economically

and technologically feasible and would have prevented or significantly reduced the risk of accident

and/or injury in question without substantially impairing the utility of the dual-ended Combat

Arms™ earplugs.

        45.     The dual-ended Combat Arms™ earplugs were defectively designed because the

stem of the dual-ended earplugs was too short, so that it is difficult for users to insert the plug

deeply into their ear canals and obtain a proper fit. The inability to obtain a proper fit while using

the dual-ended Combat Arms™ earplugs caused Plaintiff’s injuries. Specifically, Defendant could

have designed the dual-ended Combat Arms™ earplugs with a longer stem so that it would allow

users to insert the plug deeper into their ear canals and obtain a proper fit.

        46.     Each alternative design for the above identified defects was available in the market

and was technologically and economically feasible at the time the dual-ended Combat Arms™




                                                   12
           Case 1:19-cv-00399-RP Document 1 Filed 04/09/19 Page 13 of 20



earplugs were manufactured and would not have impaired the utility of the dual-ended Combat

Arms™ earplugs.

         47.   Further, at the time the dual-ended Combat Arms™ earplugs in question were sold,

the defective design caused the product to unexpectedly fail to function in a manner reasonably

expected by an ordinary consumer. The defective and unreasonably dangerous design of the dual-

ended Combat Arms™ earplugs were a producing cause of Plaintiff’s injuries.

         48.   At the time of the incident made the basis of this lawsuit, the dual-ended Combat

Arms™ earplugs were in the same or substantially similar condition as they were at the time they

left Defendant’s control and were placed into the stream of commerce. Any alterations to the dual-

ended Combat Arms™ earplugs were made by a dealer and/or agent of Defendant.

         49.   Plaintiff further pleads that, pursuant to § 82.008(c)(1) and (c)(2) of the Texas

Civil Practice & Remedies Code, reliance upon any standards or regulations of the federal

government is improper because such standards or regulations were inadequate to protect against

the risk or accident and/or injuries that occurred in this accident and/or Defendant withheld or

misrepresented information to the government regarding the adequacy of the safety standard at

issue.

B. PRODUCTS LIABILITY—MANUFACTURING DEFECT

         50.   The dual-ended Combat Arms™ earplugs at issue were originally designed,

manufactured, and sold by Defendant. At the time the dual-ended Combat Arms™ earplugs in

question were sold, Defendant was in the business of designing, manufacturing, selling, and/or

otherwise placing dual-ended Combat Arms™ earplugs, such as the ones in question, in the stream of

commerce.




                                                 13
          Case 1:19-cv-00399-RP Document 1 Filed 04/09/19 Page 14 of 20



        51.     The dual-ended Combat Arms™ earplugs reached Plaintiff in the condition

expected and intended by Defendant.

        52.     Plaintiff used the dual-ended Combat Arms™ earplugs for their intended and

foreseeable purpose.

        53.     When they left control of Defendant, defects in the manufacture of the dual-ended

Combat Arms™ ™ earplugs rendered them defective and unreasonably dangerous in that the

dual-ended Combat Arms™ earplugs were difficult for users to insert the plug deeply into their

ear canals and obtain a proper fit due. In particular, the stem of the dual-ended Combat Arms™

earplugs was too short, so that it is difficult for users to insert the plug deeply into their ear canals

and obtain a proper fit. The defective manufacture of the dual-ended Combat Arms™ earplugs

directly and proximately caused Plaintiff’s injuries.

C. PRODUCTS LIABILITY—MARKETING DEFECT/FAILURE TO WARN

        54.     Defendant failed to give adequate and proper warnings and instructions regarding

the dangers of the dual-ended Combat Arms™ earplugs which rendered the product defective and

unreasonably dangerous and was a producing cause of Plaintiff’s injuries and damages.

Specifically, Defendant failed to warn potential and actual users of the dangers and risk of the

defects. Further, Defendant failed to provide adequate instructions to users regarding proper use

of the dual-ended Combat Arms™ earplugs. Defendant’s failure to warn was a proximate cause

of Plaintiff’s injuries and damages.

D. STRICT LIABILITY

        55.     The dual-ended Combat Arms™ earplugs that injured Plaintiff were originally

designed, manufactured, and sold by Defendant. At the time the dual-ended Combat Arms™ ™




                                                   14
          Case 1:19-cv-00399-RP Document 1 Filed 04/09/19 Page 15 of 20



earplugs in question were sold, Defendant was in the business of designing, manufacturing,

testing, assembling, monitoring, selling, and/or otherwise placing dual-ended Combat Arms™

earplugs, including the dual-ended Combat Arms™ ™ earplugs at issue and their defective

condition, which was the proximate cause of Plaintiff’s injuries.

       56.     The dual-ended Combat Arms™ earplugs reached Plaintiff in the condition

expected and intended by Defendant.

       57.     Plaintiff used the dual-ended Combat Arms™ earplugs for their intended and

foreseeable purpose.

       58.     Due to the design and manufacture of the dual-ended Combat Arms™ earplugs, the

dual-ended Combat Arms™ earplugs were not reasonably effective at reducing noise. The failure to

appropriately design and manufacture the dual-ended Combat Arms™ earplugs which contributed

to the ineffectiveness of the dual-ended Combat Arms™ earplugs in reducing noise was the direct

and proximate cause of Plaintiff’s injuries. Accordingly, Defendant should be held strictly liable.

       59.     Defendant placed the defective dual-ended Combat Arms™ earplugs into the

stream of commerce and expected or could reasonably foresee the use of said dual-ended Combat

Arms™ earplugs by individuals, such as Plaintiff, in the condition in which the dual-ended

Combat Arms™ earplugs were designed, manufactured and sold.

       60.     The dual-ended Combat Arms™ earplugs at issue were designed, manufactured

and assembled so that the defective condition was undiscoverable at the time of use of the dual-

ended Combat Arms™ earplugs.

       61.     The defective condition of the subject dual-ended Combat Arms™ earplugs was

not observable by Plaintiff who relied upon Defendant to design, test, manufacture, sell and




                                                 15
            Case 1:19-cv-00399-RP Document 1 Filed 04/09/19 Page 16 of 20



deliver the subject dual-ended Combat Arms™ earplugs in a condition fit for use for the purposes

intended.

       62.      As a direct and proximate result of the failure of Defendant to properly design,

test, manufacture, sell and deliver the dual-ended Combat Arms™ earplugs at issue, Plaintiff has

suffered severe personal injuries.

E. NEGLIGENCE

       63.      Defendant committed acts of omission and commission, which collectively and

severally constituted negligence, and that negligence proximately caused Plaintiff’s injuries.

       64.      Defendant’s acts or omissions constituting negligence include:

             a. Failing to properly design the dual-ended Combat Arms™ earplugs;

             b. Failing to properly manufacture the dual-ended Combat Arms™ earplugs;

             c. Failing to adequately test the dual-ended Combat Arms™ earplugs;

             d. Failing to adequately market the dual-ended Combat Arms™ earplugs;

             e. Failing to adequately instruct users in using the dual-ended Combat

                Arms™ earplugs;

             f. Failing to recall the dual-ended Combat Arms™ earplugs or, alternatively,

                to warn consumers of a known danger/defect in the dual-ended Combat

                Arms™ earplugs;

             g. Failing to disclose post-sale information known about dangers or defects

                in the dual-ended Combat Arms™ earplugs;

             h. Concealing known dangers associated with the dual-ended Combat

                Arms™ earplugs; and




                                                 16
         Case 1:19-cv-00399-RP Document 1 Filed 04/09/19 Page 17 of 20



             i. Failing to meet or exceed internal corporate guidelines and/or reasonable safety

             guidelines in the industry.


F. GROSS NEGLIGENCE.


       65.      Plaintiff makes a claim for punitive damages pursuant to the Texas Constitution;

therefore, Plaintiff will not be prohibited from introducing evidence of actual damages. Plaintiff

seeks punitive damages for the gross negligence and/or malicious conduct of Defendant which was

a proximate cause of the failure of the dual-ended Combat Arms™ earplugs and of Plaintiff’s

injuries and damages. Specifically, Defendant’s conduct, when viewed objectively from

Defendant’s standpoint at the time it occurred, involved an extreme degree of risk, considering the

probability and magnitude of the potential harm to others.

       66.      Furthermore, Defendant had actual, subjective awareness of the risk(s) but

proceeded with a conscious indifference to the rights, safety or welfare of others.

G. EXEMPLARY DAMAGES

       67.      Because Defendant is liable for gross negligence, punitive damages should be

assessed against it as a deterrent to such future bad conduct and as a punishment for its bad acts in

an amount to be determined by the jury.

        THE GOVERNMENT CONTRACTOR DEFENSE IS NOT APPLICABLE

       68.      The Fifth Circuit has held that “[l]iability for design defects in military equipment

cannot be imposed, pursuant to state law, when (1) the United States approved reasonably precise

specifications; (2) the equipment conformed to those specifications; and (3) the supplier warned

the United States about the dangers in the use of the equipment that were known to the supplier




                                                 17
         Case 1:19-cv-00399-RP Document 1 Filed 04/09/19 Page 18 of 20



but not to the United States.” Bynum v. FMC Corp., 770 F.2d 556 (5th Cir. 1985) (citing Boyle v.

United Technologies Corp., 487 U.S. 500 (1988)).

       69.     The Fifth Circuit has further held that “[t]he government contractor defense does

not necessarily apply only to claims labeled ‘design defect.’ Whether the government contractor

defense applies to a particular claim depends only upon whether Boyle’s three conditions are met

with respect to the particular product feature upon which the claim is based.” Bailey v. McDonnell

Douglas Corp., 989 F.2d 794 at 801-02 (5th Cir. 1993).

       70.     Here, the government contractor defense is inapplicable because the feature of the

product claimed by Plaintiff to be defective—namely, the stem of the dual-ended Combat Arms™

earplugs that is too short to provide adequate noise reduction for users—was not manufactured,

designed, marketed, or sold in accordance with reasonably precise specifications approved by the

United States, therefore not allowing the equipment to conform to such specifications. Further,

and most egregiously, instead of warning the United States about the dangers in the use of the

equipment it knew about, 3M instead manipulated its testing and marketing so as to conceal such

dangers from the United States and from servicemembers, such as Plaintiff, who would ultimately

use the product.

       71.     Accordingly, Defendant 3M Company will be held liable under Texas law.

                                       DAMAGES

       72.     Plaintiff as a result of the incident seeks compensation for the following damages:


               a. Past and future physical disfigurement suffered by Plaintiff;

               b. Past    and    future    physical    pain    and    suffering    of    Plaintiff;




                                               18
          Case 1:19-cv-00399-RP Document 1 Filed 04/09/19 Page 19 of 20



               c. The amount of reasonable medical expenses necessarily incurred in the past,
                  and those that will reasonably be incurred in the future;

               d. Past and future physical impairment suffered by Plaintiff;

               e. Past and future mental anguish of Plaintiff;

               f. Past loss of wages and loss of future earning capacity of Plaintiff;

               g. Cost of suit;

               h. Exemplary damages; and

               i. Any and all other damages in which Plaintiff may be justly entitled.

                                            PRAYER

        73.    For the foregoing reasons, Plaintiff prays that the Defendant be cited to appear and

answer herein. Upon final trial by a jury, which is hereby demanded, Plaintiff is entitled to have

judgment against Defendant and requests that the Court award money damages as listed above, in

such amounts that the jury may deem appropriate and are allowable by law, along with any and all

other         relief         the          Court          may           deem              appropriate.

                                   DEMAND FOR JURY TRIAL

        74.    Plaintiff demands a trial by jury on all issues so triable.




                                                  19
         Case 1:19-cv-00399-RP Document 1 Filed 04/09/19 Page 20 of 20



Dated: April 9, 2019                Respectfully submitted,

                                    WATTS GUERRA LLP

                                    /s/ Mikal C. Watts___________
                                    Mikal C. Watts
                                    Texas State Bar No. 20981820
                                    Francisco Guerra IV
                                    Texas State Bar No. 00796682
                                    WATTS GUERRA LLP
                                    5726 W. Hausman Rd, Suite 119
                                    San Antonio, Texas 78249
                                    Telephone: 210-447-0500
                                    Fax: 210-448-0501
                                    Email: mcwatts@wattsguerra.com
                                           fguerra@wattsguerra.com

                                    Russell Abney
                                    Texas State Bar No. 00818100
                                    2100 RiverEdge Parkway, Suite 1025
                                    Atlanta, Georgia 30328
                                    Telephone: (800) 661-8210
                                    Fax: (770) 933-3425
                                    Email: rabney@lawyerworks.com

                                    Paul Danziger
                                    Texas State Bar No. 00788880
                                    Rodrigo R. de Llano
                                    Texas State Bar No. 00786666
                                    DANZIGER & DELLANO LLP
                                    Danziger & DeLlano, LLP
                                    440 Louisiana, Suite 1212
                                    Houston, TX 77002
                                    Tel: 713 222-9998
                                    Fax: 713 222-8866
                                    Email: rod@dandell.com
                                           paul@dandell.com

                                    ATTORNEYS FOR PLAINTIFFS




                                      20
